Citation Nr: 1141887	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the matter was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Board finds that remand is necessary in this matter to attempt to grant the Veteran's request for a Board hearing.  

The claims file contains an August 2008 VA Form 9 (substantive appeal), in which the Veteran elected to have a Board hearing at the local VA office.  He was scheduled for such a hearing in May 2011, but he failed to report for that hearing.  

Previously, in March 2009, the Veteran notified VA of his current mailing address, which was at a Federal Bureau of Prisons Medical Center.  It is observed that the RO's April 2011 letter notifying him to appear for his hearing was not sent to the correct address (the P.O. Box number was omitted).  The April 2011 notice letter was returned to VA as undeliverable.  

Because the Veteran was not provided advance notice of the Board hearing, a further attempt is necessary to schedule him for the requested hearing.  See 38 C.F.R. § 38 C.F.R. § 20.704(b).  The AMC/RO must ensure that the letter notifying the Veteran of the hearing is sent to his correct, current mailing address.  
In this regard, a search of the Federal Bureau of Prisons inmate locator website now appears to indicate that the Veteran has since been released from the facility that he identified in March 2009.  More recent VA computer records reveal a new mailing address in California. 

The Board wishes to directly advise the Veteran that although VA has a duty to assist him, this duty is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Should the Veteran not have been released from Federal prison, the Board takes note of a January 2008 letter in which he expressed his desire to have his hearing conducted at the prison where he was incarcerated.  For incarcerated veterans, the duty to assist requires that VA tailor its assistance to the peculiar circumstances of confinement.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the provisions of 38 C.F.R. § 3.103(c) provide that an RO hearing may be scheduled "at any other VA facility or federal building at which suitable hearing facilities are available."  Nonetheless, those provisions do not apply to Board hearings.  See 38 C.F.R. §§ 3.103(a), 20.706 (amended effective August 23, 2011).  Rather, a hearing on appeal before the Board will only be held in either (a) Washington, DC, or (b) at a VA facility having adequate physical resources and personnel for the support of such hearings.  38 C.F.R. § 20.705.  Accordingly, there is no regulatory authority that would enable a Board hearing to be scheduled at a prison.  

Accordingly, the case is REMANDED for the following action:

After identifying the Veteran's current mailing address should schedule him for a Board personal or videoconference hearing, whichever is earliest available, before a Veterans Law Judge.  He and his representative should be notified at his currently mailing address of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If the Veteran either withdraws his appeal in this matter, withdraws his request for a hearing, or does not appear for the hearing on the date scheduled, this should be documented in the claims file.  

As noted above, if the Veteran remains incarcerated, then contact the appropriate prison authorities to inquire as to the possibility that he may be transported to a VA facility for the purpose of conducting the hearing.  Any response from the prison should be associated with the claims file.  If such request is allowed, then coordinate with the prison authorities for the scheduling of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


